     Case 8:21-cv-01421-KKM-JSS Document 1 Filed 06/11/21 Page 1 of 6 PageID 1




                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                      Civil Action No.       8:21-cv-01421

JAMES CHANCE,

         Plaintiff,

v.

HUNTER WARFIELD INC.,

         Defendant.
                                                   /

                                           COMPLAINT

         NOW COMES Plaintiff, JAMES CHANCE, through undersigned counsel, complaining of

Defendant, HUNTER WARFIELD INC., as follows:

                                   NATURE OF THE ACTION

         1.      This is an action seeking redress for alleged violation(s) of the Telephone Consumer

Protection Act (the “TCPA”), 47 U.S.C. § 227 et seq.

                                  JURISDICTION AND VENUE

         2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(1).

                                             PARTIES

         4.      JAMES CHANCE (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided in Sparks, Georgia.

         5.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

         6.      HUNTER WARFIELD INC. (“Defendant”) is a corporation organized and existing
                                         1
  Case 8:21-cv-01421-KKM-JSS Document 1 Filed 06/11/21 Page 2 of 6 PageID 2



under the laws of Maryland.

       7.      Defendant has its principal place of business at 4620 Woodland Corporate

Boulevard, Tampa, Florida 33614.

       8.      Defendant is a “person” as defined by 47 U.S.C. § 153(39).

                                  FACTUAL ALLEGATIONS

       9.      At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the cellular telephone number ending in 4231.

       10.     At all times relevant, Plaintiff’s number ending in 4231 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       11.     At all times relevant, Plaintiff was financially responsible for his cellular telephone

equipment and services.

       12.     Plaintiff entered into a lease for a home with Diamond Realty in Valdosta, Georgia.

       13.     Plaintiff’s lease ended and Plaintiff vacated the property.

       14.     Diamond Realty claimed Plaintiff did not vacate the rental in as good of condition

(besides ordinary “wear and tear”) as he received it.

       15.     Diamond Realty assessed $2,693.00 in damages/repairs.

       16.     This $2,693.00 in damages – once unpaid – was referred for collection on January

23, 2017.

       17.     Soon, Plaintiff started to receive phone calls from Defendant who was seeking

payment on Plaintiff’s $2,693.00 balance.

       18.     Like clockwork, Plaintiff receives 3-4 phone calls from Defendant each week.

       19.     Often times, Plaintiff simply doesn’t answer.

       20.     On multiple occasions, Plaintiff received automated, machine-operated messages

                                                 2
  Case 8:21-cv-01421-KKM-JSS Document 1 Filed 06/11/21 Page 3 of 6 PageID 3



providing: “This is message is for …, if this is … please stay on …”.

        21.     At times, if Plaintiff did not answer the above-referenced machine-operated

message would be deposited into his voicemail.

        22.     Other times, however, Plaintiff answered and was met by clear pause prior to being

connected to an agent.

        23.     Plaintiff requested that Defendant stop contacting him regarding the alleged subject

debt, as he was not in a position to make payment.

        24.     Despite Plaintiff’s request, the calls continued.

        25.     On one of the calls that Plaintiff answered, Plaintiff discussed resolving this debt.

        26.     During this call, Plaintiff agreed to settle at $1,360.25.

        27.     Minutes afterwards, however, Defendant informed Plaintiff that he owed $2,170.40

if he wished to settle.

        28.     Plaintiff refused then told Defendant: “[d]on’t contact me anymore, I’ll take care

of it when I’m able to.”.

        29.     Sadly, Defendant’s harassing phone calls continue to be received in spite of

Plaintiff’s request(s).

        30.     To date, Plaintiff received dozens of phone calls from Defendant despite Plaintiff’s

request(s) that these phone calls stop.

                                             DAMAGES

        31.     Defendant’s phone calls have caused Plaintiff actual harm, including but not limited

to, aggravation that accompanies persistent and unwanted phone calls, anxiety, emotional distress,

increased risk of personal injury resulting from the distraction caused by the phone calls, wear and

tear to Plaintiff’s cellular phone, intrusion upon and occupation of Plaintiff’s cellular telephone,

                                                   3
  Case 8:21-cv-01421-KKM-JSS Document 1 Filed 06/11/21 Page 4 of 6 PageID 4



temporary loss of use of Plaintiff’s cellular phone, invasion of privacy, loss of battery charge, loss

of concentration, mental anguish, nuisance, the per-kilowatt electricity costs required to recharge

Plaintiff’s cellular telephone as a result of increased usage of Plaintiff’s telephone services, and

wasting Plaintiff’s time.

       32.     Concerned with having had his rights violated, Plaintiff was forced to retain counsel

and incur reasonable necessary attorney’s fees to vindicate his rights.

                                     CLAIMS FOR RELIEF

                                      COUNT I:
                Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)

       33.     Paragraphs 9 through 32 of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

       34.       Defendant placed or caused to be placed dozens of non-emergency calls, including

but not limited to the calls referenced above, to Plaintiff’s cellular telephone number using an

automatic telephone dialing system (“ATDS”) without his prior consent in violation of 47 U.S.C.

§227(b)(1)(A)(iii).

       35.     As plead above, Defendant used an artificial or pre-recorded voice, which

automatically played once Plaintiff answered or Defendant’s phone calls went to Plaintiff’s

voicemail.

       36.     Upon information and belief, based on the clear pause Plaintiff noticed when

Plaintiff answered, Defendant employed an ATDS to place calls to Plaintiff.

       37.     Upon information and belief, the ATDS employed by Defendant transfers calls to

an agent once a human voice is detected, hence the clear pause.

       38.     Upon information and belief, the system used by Defendant to place calls to

Plaintiff has the capacity to use a random or sequential number generator to determine the order
                                                4
  Case 8:21-cv-01421-KKM-JSS Document 1 Filed 06/11/21 Page 5 of 6 PageID 5



in which to pick phone numbers from a preloaded list of numbers of consumers that are allegedly

in default on their payments.

           39.   As plead above, Plaintiff revoked consent to be called on Plaintiff’s cellular

telephone.

           40.   As plead above, Plaintiff was severely harmed by Defendant’s collection calls to

Plaintiff’s cellular telephone.

           41.   Upon information and belief, Defendant has no system in place to document

whether they have consent to contact consumers on their cellular telephones.

           42.   Upon information and belief, Defendant has no policies and procedures in place to

honor consumers’ requests that collection calls cease.

           43.   Upon information and belief, Defendant knew that their collection practices were

in violation of the TCPA, yet continued to employ them in order to maximize efficiency and

profits.

           44.   As a result of Defendant’s violations of 47 U.S.C. §227(b)(1)(A)(iii). Plaintiff is

entitled to receive $500.00 in damages for each violation.

           45.   As a result of Defendant’s knowing and willful violations of 47 U.S.C. §227

(b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.

           WHEREFORE, Plaintiff requests the following relief:

           A.    a finding that Defendant violated 47 U.S.C. § 227 et seq.;

           B.    an award of statutory damages of at least $500.00 for each and every violation;

           C.    an award of treble damages of up to $1,500.00 for each and every violation; and

           D.    an award of such other relief as this Court deems just and proper.

                                  DEMAND FOR JURY TRIAL
                                           5
  Case 8:21-cv-01421-KKM-JSS Document 1 Filed 06/11/21 Page 6 of 6 PageID 6




        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: June 11th, 2021                                Respectfully submitted,

                                                      JAMES CHANCE

                                                      By: /s/ Alejandro E. Figueroa
                                                      Alejandro E. Figueroa, Esq.
                                                      Florida Bar No. 1021163
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181 Ext. 120
                                                      alejandrof@sulaimanlaw.com




                                                  6
